Title: To George Washington from John Eager Howard, 11 January 1791
From: Howard, John Eager
To: Washington, George



Sir
Annapolis [Md.] January 11th 1791

I have the honor to enclose an Act of Assembly of this State entitled “An Act to empower the Wardens of the Port of Baltimore

to lay and collect the duty therein mentioned,” which cannot take effect until ratified and confirmed by an Act of Congress. I therefore request the favour of you to lay the same before Congress for their confirmation, if approved. I have the Honor to be Your Excellency’s most Obedt Servant

J. E. Howard

